Exhibit 10.45

 

BARGE TRANSPORTATION AGREEMENT

 

This is a barge transportation agreement between LOUISVILLE GAS AND ELECTRIC
COMPANY (LG&E) effective January 1, 2002 and between KENTUCKY UTILITIES COMPANY
(KU) effective July 1, 2002, both Kentucky corporations, whose addresses are 220
West Main Street, Louisville, Kentucky, 40202 (collectively “Buyer”) and CROUNSE
CORPORATION, a Kentucky corporation, whose address is 2626 Broadway, Paducah,
Kentucky 42002-8109 (“Carrier”).

 

RECITALS

 

1.                                       LG&E owns and operates a generating
plant known as Mill Creek Station which is located on the Kentucky side of the
Ohio River at Mile point 626.4 (“Mill Creek”). The coal barge unloader currently
at Mill Creek is a clamshell type digger with an average dig rate of about one
thousand (1,000) tons per hour. The limestone barge unloader currently at Mill
Creek is an excavator equipped with a clamshell bucket with an average dig rate
of about four hundred (400) tons per hour.

 

2.                                            LG&E owns and operates a
generating plant known as Trimble County Station which is located on the
Kentucky side of the Ohio River at Mile point 571.4 (“Trimble County”). The coal
barge unloader currently at Trimble County is a bucket-ladder style digger with
an average dig rate of about three thousand and fifty (3,050) tons per hour. The
limestone barge unloader currently at Trimble County is a clamshell type digger
with an average dig rate of about four hundred and sixty-five (465) tons per
hour.

 

3.                                       LG&E owns and operates a generating
plant known as Cane Run Station which is located on the Kentucky side of the
Ohio River at Mile point 617.0 (“Cane Run”). The

 

1

--------------------------------------------------------------------------------


 

coal and limestone unloader will be an excavator that digs the material out of
the barge as the barge passes beneath the excavator. The coal and limestone
unloader is designed with an average dig rate of about one thousand and six
hundred (1,600) tons per hour.

 

4.                                       KU owns and operates a generating plant
known as Ghent Station which is located on the Kentucky side of the Ohio River
at Mile point 535.8 (“Ghent”). The coal and limestone unloader  is a
bucket-ladder style digger with an average dig rate of about one thousand and
eight hundred (1,800) tons per hour.

 

5.                                       For purposes hereof, the term “Buyer”
shall refer to LG&E relative to the coal and limestone that is delivered to
LG&E, and shall refer to KU relative to the coal and limestone that is delivered
to KU.

 

6.                                       Jefferson County Riverport Authority is
a transloading facility located on the Kentucky side of the Ohio River at Mile
point 618.00 (“Riverport”). The barge unloader is a clamshell type digger with
an average dig rate of about four hundred (400) tons per hour.

 

AGREEMENTS

 

The parties hereto agree as follows:

 

1.                                       General.  Carrier will transport coal
and limestone by barge to Mill Creek, Cane Run, Trimble County, Ghent, and
Jefferson County Riverport. Buyer will compensate Carrier therefor, under all
the terms and conditions of this Agreement.

 

2.                                       Term.  The term of this Agreement (the
“Term”) shall commence January 1, 2002 for Louisville Gas and Electric Company
and July 1, 2002 for Kentucky Utilities Company and shall continue through
December 31, 2007 subject to the following. The rates and other terms and
conditions set forth in this Agreement are subject to review for any reason, at
the request of either party, for revisions to become effective on January 1,
2005. Either party may request such a review by giving the other party written
notice of such

 

2

--------------------------------------------------------------------------------


 

request by October 1, 2004. The parties shall then use their best efforts to
negotiate in good faith an agreement on new rates and/or other terms and
conditions between October 1, 2004 and November 30, 2004. If the parties do not
reach an agreement on new rates and/or other terms and conditions by December 1,
2004, then this Agreement will terminate as of December 31, 2004 without
liability due to such termination for either party.

 

3.                                       Cargo.  Carrier will transport under
the terms of this Agreement all solid fuel and limestone purchased by Buyer for
delivery by barge (the “Cargo”), except for (a) distress Cargo already in barges
belonging to other carriers, (b) Cargo purchased under spot contracts from
suppliers having contracts with other carriers, (c) Cargo purchased from loading
points not covered by Section 7 and (d) Cargo which is purchased FOB
Destination, except that the Cargo transported by another carrier during any
calendar month pursuant to exceptions (a) through (d) shall not exceed ten
percent (10%) of the total Cargo (in tons) purchased by Buyer for delivery by
barge during such calendar month. These restrictions shall not apply if Buyer
requires more Cargo transportation than Carrier can provide within the time
frame Buyer requires for loading, regardless of whether such non-performance is
excused or unexcused, and regardless or whether Buyer’s delivery requirements
are of an urgent or non-urgent nature. Buyer agrees to provide Carrier as much
notice as practicable and Carrier agrees to confirm whether or not barges are
available promptly. If barges belonging to another carrier are docked at the
Buyer’s plant with Carrier’s barges, then Buyer shall pay demurrage to Carrier
at the greater of (i) the same terms and conditions which would govern such
other barge carrier’s right to recover demurrage or (ii) the terms of Section 8
herein. Notwithstanding any projections of Buyer’s barging requirements or any
prior barging requirements of Buyer, Buyer has no obligation to have any Cargo
transported under this Agreement at any time, but promises only that all Cargo
actually delivered by

 

3

--------------------------------------------------------------------------------


 

barge to Buyer will be delivered under this Agreement, subject to the exceptions
set forth above.

 

4.                                      Delivery.

 

(a)                                  Carrier will receive Cargo at the loading
points listed in Section 7 hereof. Carrier will furnish empty barges at the
Loading Points in adequate numbers and at such times as to permit loading of the
Cargo in accordance with the Cargo suppliers’ reasonable operating schedules and
Buyer’s supply requirements. Buyer’s contracts with its Cargo suppliers shall
require them, at their own expense, to load the Cargo into the barges with due
diligence and dispatch and otherwise comply with the reasonable requirements of
Carrier’s barging operation. The Cargo suppliers shall have the right to refuse
to load any barges they consider unseaworthy or any barges containing water or
other foreign matter. In the case of limestone loading, Buyer’s limestone
supplier shall be responsible for cleaning barges to its reasonable
satisfaction. Carrier will deliver the loaded barges to Buyer’s unloading dock
or other point designated by Buyer at such times as to permit the unloading of
the Cargo in accordance with Buyer’s reasonable operating schedules.

 

(b)                                 At Mill Creek, Ghent, Trimble County
limestone, and Jefferson County Riverport, Carrier shall properly and securely
moor the loaded barges at the unloading dock and notify the appropriate
person(s) that such mooring has been completed in accordance with the provisions
set forth in Appendix A, which is attached hereto. Buyer at its own expense
shall have the Cargo unloaded out of the barges with due diligence and dispatch
and otherwise comply with the reasonable requirements of Carrier’s barging
operation.

 

(c)                                  At Trimble County and Cane Run, the Carrier
shall notify the appropriate person(s) of incoming barges at least six (6) hours
prior to the arrival of each tow, in accordance with the provisions set forth in
Appendix A. Carrier shall provide the designated

 

4

--------------------------------------------------------------------------------


 

plant personnel with periodic updates of the expected day of all tow arrivals.
Carrier’s coal tows shall be unloaded on a stand-by basis, upon arrival, at
Trimble County and Cane Run with Carrier being responsible for all placement,
shifting and decking services at the plant. Buyer shall provide adequate
shoreside personnel and equipment (including the shuttle barge) for the
operation of the unloading system. The coal barges generally will be standby
unloaded as follows: The Carrier shall provide a boat and all deck-hands and
tying services and shall shuttle the coal barges to and away from the barge
unloader; and shall leave with all empty coal barges. Carrier’s services shall
be provided in accordance with the provisions set forth in Appendix A, which is
attached hereto. After the barges are unloaded, Buyer shall notify Carrier that
such unloading has occurred and Carrier shall remove the unloaded barges
promptly. Buyer shall operate the unloader. When circumstances make standby
unloading impractical in Buyer’s discretion or in the event Buyer claims that
force majeure conditions prevent the unloading of a tow, then the Buyer shall
have the option of: (1) reconsigning the tow to another of the Buyer’s plants,
(2) having Carrier properly and securely moor the coal barges at the unloading
dock and notifying the appropriate person(s) that such mooring has been
completed and Buyer hiring a harbor boat to provide fleet security for the
loaded tow, or (3) requesting Carrier remain at the plant with the tow and
compensating Carrier at the applicable hourly rate of $225 per hour, subject to
the same adjustments set forth in subsection 7(b).

 

(d)                                 Except as otherwise expressly provided
herein, Carrier shall supply at its own expense all labor, supervision,
equipment and facilities, and shall pay all expenses and taxes whatsoever,
incurred in connection with its performance under this Agreement.

 

5.                                      Description of Barges. All barges used
by the Carrier shall be in good and seaworthy condition, shall have two (2)
interior side slope sheets, at least one (1) interior end

 

5

--------------------------------------------------------------------------------


 

slope sheet, shall not be wider than thirty-five (35) feet, and shall have a
minimum capacity of fifteen hundred (1,500) tons of coal.

 

6.                                      Compliance with Safety Procedures and
Laws.

 

(a) Carrier represents and warrants that it is in the business of river barge
transportation and that it possesses a high degree of professional expertise in
all facets of river barge transportation and promises that it will exercise that
degree of care of persons so skilled and that it will at all times provide
adequate skilled personnel, equipment, facilities, and capital to transport
Cargo safely in accordance with the terms of this Agreement.

 

(b) Without limiting the generality of the provisions of subsection (a) above,
the Carrier will at all times in its performance under this Agreement comply
with all applicable laws and regulations of any kind and all procedures and
provisions set forth in Appendix A attached hereto.

 

7.                                       Rates

 

(a)                                  Subject to the adjustments set forth in
subsections 6(b) and 6(c) hereof, Buyer shall pay to the Carrier the following
rates per ton:

 

6

--------------------------------------------------------------------------------


 

CARGO – COAL

 

LOADING POINT

 

DESTINATION

 

River

 

Mile Point

 

Mill Creek

 

Cane Run

 

Trimble Co.

 

Ghent

 

Riverport

 

Monongahela

 

85 - 102

 

6.72

 

6.82

 

6.55

 

6.30

 

7.25

 

Monongahela

 

61.2-84.9

 

6.06

 

6.16

 

5.89

 

5.64

 

6.59

 

Monongahela

 

23.8-61.1

 

5.37

 

5.47

 

5.20

 

4.95

 

5.90

 

Monongahela

 

Below 23.7

 

4.68

 

4.78

 

4.51

 

4.26

 

5.21

 

Ohio

 

0-84.2

 

3.62

 

3.72

 

3.45

 

3.20

 

4.15

 

Ohio

 

84.3 - 126.5

 

3.22

 

3.32

 

3.05

 

2.80

 

3.75

 

Ohio

 

126.6 — 237.5

 

3.04

 

3.14

 

2.87

 

2.62

 

3.57

 

Ohio

 

237.6 - 279.3

 

2.67

 

2.77

 

2.50

 

2.25

 

3.20

 

Ohio

 

279.4 - 305.6

 

2.12

 

2.22

 

1.95

 

1.70

 

2.65

 

Ohio

 

305.7-317

 

2.02

 

2.12

 

1.85

 

1.60

 

2.55

 

Ohio

 

317.1-360

 

1.97

 

2.07

 

1.80

 

1.55

 

2.50

 

Ohio

 

TTI405.9

 

1.71

 

1.81

 

1.54

 

1.29

 

2.24

 

Ohio

 

470-531.5

 

1.60

 

1.70

 

1.43

 

1.18

 

2.13

 

Ohio

 

535.2-620

 

1.05

 

1.15

 

1.25

 

1.34

 

1.58

 

Ohio

 

620.1-720

 

1.19

 

1.29

 

1.54

 

1.63

 

1.72

 

Ohio

 

721 - 776.1

 

1.54

 

1.64

 

1.89

 

1.98

 

2.07

 

Ohio

 

Evansville 784.1

 

1.63

 

1.80

 

1.97

 

2.06

 

2.23

 

Ohio

 

785 - 846

 

1.98

 

2.18

 

2.33

 

2.42

 

2.61

 

 

7

--------------------------------------------------------------------------------


 

River

 

Mile Point

 

Mill Creek

 

Cane Run

 

Trimble Co.

 

Ghent

 

Riverport

 

Ohio

 

851.8

 

2.13

 

2.23

 

2.48

 

2.57

 

2.66

 

Ohio

 

853-918.5

 

2.16

 

2.35

 

2.50

 

2.58

 

2.78

 

Ohio

 

918.6-962

 

2.30

 

2.40

 

2.65

 

2.74

 

2.83

 

Big Sandy

 

All Origins

 

2.17

 

2.27

 

2.00

 

1.75

 

2.70

 

Kanawha

 

Above 82.8

 

3.92

 

4.02

 

3.75

 

3.50

 

4.45

 

Kanawha

 

67.7-82.7

 

3.77

 

3.87

 

3.60

 

3.35

 

4.30

 

Kanawha

 

Below 67.6

 

3.64

 

3.74

 

3.47

 

3.22

 

4.17

 

Green

 

Above 63.1

 

2.52

 

2.73

 

2.86

 

2.95

 

3.16

 

Green

 

0-63.0

 

1.92

 

2.10

 

2.26

 

2.35

 

2.53

 

Tennessee

 

0-25

 

2.35

 

2.45

 

2.70

 

2.79

 

2.88

 

Upper Miss.

 

98.5

 

3.99

 

4.09

 

4.34

 

4.43

 

4.52

 

Upper Miss.

 

125

 

4.86

 

4.96

 

5.21

 

5.30

 

5.39

 

Upper Miss.

 

161-185

 

6.07

 

6.17

 

6.42

 

6.51

 

6.60

 

Lower Miss.

 

Mobile Bay

 

9.05

 

9.15

 

9.40

 

9.49

 

9.58

 

Lower Miss.

 

55.3 - 57 *

 

7.36

 

7.46

 

7.71

 

7.80

 

7.89

 

 

--------------------------------------------------------------------------------

* If shipped from Davant (Electro-Coal) Mile 55.3, Lower Mississippi, then
deduct 50.35 per ton.

 

CARGO – LIMESTONE

 

 

 

DESTINATION

 

LOAD POINTS

 

Mill Creek

 

Trimble Co.

 

Ghent

 

 

 

 

 

 

 

 

 

Cape Sandy (MP 674 Ohio River)

 

$

0.78

 

$

0.93

 

$

0.95

 

New Amsterdam (MP 653 Ohio River)

 

$

0.78

 

$

093

 

$

0.95

 

 

8

--------------------------------------------------------------------------------


 

DEMURRAGE

 

Mill Creek, Jefferson County Riverport, Trimble Co., & Ghent            

 

$150/demurrage debit

 

Trimble Co. Coal and Cane Run

 

$225/demurrage debit

 

 

Rates do not include switching and fleeting charges at destinations (except
Jefferson Riverport) or origins. Carrier shall not be responsible for such
charges. In the event the harbor service charges at Jefferson Riverport are
increased or decreased, the Carrier may increase or decrease its rates
accordingly. Rates from loading points not listed above will be negotiated as
required and shall be reasonably related to those set forth above, taking into
account differences in distance, operating conditions and loading conditions. If
Buyer and Carrier cannot agree on a rate from a particular loading point, then
Buyer shall have the right to hire another carrier to transport Cargo from such
loading point. Such tons transported by another carrier shall not be subject to
the limitations set forth in Section 3a through 3d.

 

(b)                                 The rates set forth in subsection 7(a) as
adjusted per this section shall apply to Cargo loaded commencing January 1, 2002
for LG&E and commencing July 1, 2002 for KU. Rates will be adjusted each quarter
thereafter as follows:

 

(1) Twenty percent (20%) of the base rate shall remain fixed for the Term of
this Agreement.

 

(2) Fifty-five percent (55%) of the base rate (hereinafter the “55% component”)
shall change in proportion to changes in the first published PPI Industrial
Commodities Index Less Fuels and Related Products and Power found in Table 8 of
the Producer Price Indexes, published monthly by the U.S. Department of Labor,
Bureau of Labor Statistics (hereinafter the “PPI”). The change in this component
shall be calculated by multiplying a fraction, the denominator of which shall be
the average PPI for April, May, and June, 2001 (the average base index first
published for the period is 143.6), and the

 

9

--------------------------------------------------------------------------------


 

numerator of which shall be the average PPI for the three-month period ending
November 30, February 28, May 31, or August 31 (hereinafter the “calculation
period”) times the initial fifty-five percent (55%) component. The effective
date of the changes in this component shall be January 1, April 1, July 1, or
October 1 as the case may be, for the remainder of the Term of this Agreement,
commencing January 1, 2002 for LG&E and July 1, 2002 for KU.

 

(3) Twenty percent (20%) of the base rate (hereinafter the “20% Component”)
shall change in proportion to changes in the average of (a) the posted price of
#2 diesel fuel at Catlettsburg, Kentucky and (b) the Ohio Valley Marine Service
posted price at the mouth of the Green River (together, the “Diesel Posted
Prices”). The change in the 20% Component shall be calculated by multiplying a
fraction, the denominator of which shall be the average Diesel Posted Prices on
the first (1st) day of each of the months of April, May, and June 2001(the
average base Diesel Posted Prices for the period is 86.7 cents per gallon), and
the numerator of which shall be the average Diesel Posted Prices on the first
(1st) day of each of the months for the three (3) month periods beginning
September, December, March and June (hereinafter the “Calculation Period”) times
the initial 20% Component. The effective date of the changes in this component
shall be the first day of the calendar quarter following the end of the
Calculation Period (January 1, April 1, July 1, or October 1, as the case may
be), for the remainder of the Term of this Agreement, beginning January 1, 2002
for LG&E and beginning July 1, 2002 for KU.

 

(4) Five percent (5%) of the base rate (the “5% Component”) represents federal
taxes: the Inland Waterway Fuel Tax, Deficit Reduction Tax, and Leaking
Underground Storage Tank Tax (collectively, the “Taxes”). The average base for
the tax for the period is 24.4 cents per gallon, which amount is comprised of
Inland Waterway taxes in the amount of 20.0 cents per gallon, Deficit Reduction
taxes in the amount of 4.3

 

10

--------------------------------------------------------------------------------


 

cents per gallon, and Leaking Underground Storage Tank taxes in the amount of
.10 cents per gallon). This 5% Component will change to the extent of any future
changes in the amount of Taxes, and shall be adjusted effective on the first
(1st) day of the calendar month following the effective date of any change that
occurs on or after January 1, 2002, (except when such change is effective on the
first (1st) day of such month, in which case the adjustment shall be made as of
such date).

 

(c)                                  Changes in the PPI.  The current index of
1982 = 100 applies to the PPI. Should this index be revised or a new one
adopted, the parties shall make an appropriate adjustment, either in accordance
with published instructions from the Bureau of Labor Statistics regarding such
revision or, if no such instructions are published, by a proportionate revision
which will fairly reflect such change in the index.

 

(d)                                 Rates will be adjusted for the cost of any
government-imposed tolls or other government charges (“Governmental
Impositions”) enacted after the effective date of this Agreement which are
assessed on river transportation and assessed against the Carrier for carrying
Cargo under this Agreement. Such rate adjustments will be effective as of the
effective date of such tolls or charges. Governmental Impositions shall not
apply to: Taxes, as defined in the preceding section, changes in taxes on fuel,
which changes shall be covered in sections 7(b)(3) and 7(b)(4) hereof, any
noncompliance existing as of the effective date of this Agreement, financing
costs and taxes, income tax or property taxes or related costs, any penalties,
interest, fines, costs of arbitration, mediation, litigation, or any other type
of dispute resolution through all stages of appeal, payment of judgments against
Carrier or Carrier’s affiliates, or on instruments or documents evidencing the
same or on the proceeds thereof, and wages, benefits and retirement. In order to
constitute a Governmental Imposition, it must be imposed against the barging
industry either on a regional, state or national basis. Carrier must notify
Buyer in writing

 

11

--------------------------------------------------------------------------------


 

of the obligation to comply with such laws (if Carrier anticipates meeting the
conditions that would require Carrier to comply with such laws) within thirty
(30) days of the time Carrier becomes aware of such laws, setting forth the
specific law or regulation and the anticipated actual or actual financial impact
on Carrier’s delivery of Cargo hereunder, and the anticipated or actual
effective date. Additionally, the applicable base price hereunder shall be
increased only if the price adjustment is allocated evenly to all effected cargo
transported by Carrier, so that Buyer is allocated only its proportionate share
of such Governmental Imposition, and the base price shall be decreased for any
savings resulting from changes in such Governmental Imposition. The base price
can not be increased due to Governmental Impositions (a) on an annual basis,
more than five percent (5%) per ton of the rates effective January 1, 2002; and
(b) on a cumulative basis during the Term, more than fifteen percent (15%) per
ton of the rates effective January 1, 2002. If (a) the annual increase of
Governmental Impositions is more than five percent (5%) of the rates effective
on January 1, 2002, or (b) if the total amount of Governmental Impositions is
more than fifteen percent (15%) of the rates effective January 1, 2002, on a
cumulative basis during the Term of this Agreement, Carrier may terminate this
Agreement upon not less than sixty (60) days’ written notice to Buyer.
Alternatively, Buyer may agree, by forwarding written notice to Carrier within
sixty (60) days after receiving Carrier’s written notice of termination to
accept the cumulative Base Rate increase of more than fifteen percent (15%).
Carrier shall notify Buyer of any such changes within the time frames set forth
above and supply sufficient documentation for Buyer to verify any such change.
Either Buyer or Carrier may request a base price adjustment, which shall be
comprised of no more than the reasonable actual costs directly associated with
the effect of such change on the Cargo to be transported hereunder. Such
adjustment shall be made effective on the first day of the calendar month
following the effective date of any change,

 

12

--------------------------------------------------------------------------------


 

(except when such change is effective on the first day of the month, in which
case the adjustment shall be made as of such date).

 

(e)                                  The calculations for changes in the
components of the base rate are to be made to three (3) decimal places, with the
total being rounded to two (2) decimal places.

 

(f)                                    The term “ton” as used herein shall mean
a net ton of two thousand (2000) pounds avoirdupois weight.

 

8.                                      Demurrage.

 

(a)                                  Free Time At Mill Creek, Ghent, Jefferson
County Riverport, and Trimble County Limestone Destinations. Buyer shall be
allowed four (4) “Free Unloading Days” within which to unload each of the barges
delivered to Buyer at Mill Creek (coal and limestone), Ghent (coal and
limestone), Jefferson Riverport (coal and limestone) and Trimble County
Limestone pursuant to this Agreement. An “Unloading Day” shall commence at 7:00
a.m. and continue until 7:00 a.m. on the next day. The calculation of “Free
Unloading Days” for each barge, for purpose of the unloading demurrage accounts
described in Sub-section c, below, shall commence at the first (1st) 7:00 a.m.
following the delivery of such barge to Buyer and notification is given to Buyer
that the first (1st) barge is moored to the Buyer’s dock and ready to unload,
and shall run continuously thereafter for a period of ninety six (96) hours.
“Actual Unloading Days” for each barge, for purpose of said demurrage accounts,
shall commence concurrently with the commencement of the “Free Unloading Days”
and shall continue until the first (1St) 7:00 a.m. following the time that
Carrier’s dispatcher has been notified that the barge is actually unloaded and
ready for pick up (for a barge unloaded and said notification given before the
first (1st) 7:00 a.m. following delivery, the “Actual Unloading Days” would be
zero).

 

13

--------------------------------------------------------------------------------


 

(b)                                 Free Time At Trimble County Coal and Cane
Run Destinations. Buyer shall be allowed per barge tow, one (1) hour per barge
plus one (1) additional hour as “Free Unloading Hours” within which to unload
the barge tow delivered to Buyer at Trimble County Coal and Cane Run Stations.
For example, if a barge tow of six (6) barges is delivered, seven (7) free
unloading hours shall be allowed Buyer within which to unload the six (6)
delivered barges (one (1) hour per barge plus one (1) hour equals seven (7)
hours). The calculation of “Free Unloading Hours” for the purpose of the
unloading demurrage accounts described in Sub-section (d) below, shall commence
when Buyer is notified that the first (1St) barge is located under the unloader
and is ready to unload, except that, if Buyer for any reason, except for force
majeure, is not prepared to unload such barge or has another barge line’s barge
under the unloader, then Free Unloading Hours shall begin when Carrier notifies
Buyer that it has arrived and is ready to begin unloading. “Actual Unloading
Hours” for each barge tow, for purpose of said demurrage accounts, shall
commence concurrently with the commencement of the “Free Unloading Hours” and
shall continue until Carrier is notified by Buyer that the barge tow is actually
unloaded and ready for removal. Fractions of an hour shall be rounded up to the
nearest one-half hour.

 

In the event a Crounse coal tow arrives at Trimble County within less than
twelve hours after the completion of the free unloading time for the previous
Crounse coal tow, the free time for the second coal tow shall not commence until
the twelfth hour following completion of the free time for the first Crounse
coal tow. For example, if a ten (10) barge Crounse coal tow arrives at 0200
hours, the free time would expire at 1300 hours (eleven hours later). If a
second Crounse coal tow arrives at 1100 hours, the free time for the second
Crounse coal tow shall not commence until 0100 hours the next day (twelve hours
after the completion of the free unloading time for the first Crounse coal tow).
This exception shall

 

14

--------------------------------------------------------------------------------


 

not apply to barges in either tow if such barges were diverted from a plant
other than Trimble County.

 

The plant shall maintain a log of start and stop times for the unloading of each
tow and shall communicate such times to Carrier’s towboat pilothouse personnel,
as requested, in order for both parties to mutually reconcile free time
calculations. Unloading shall be considered complete once the bucket unloader
has completed its unloading cycle (and been cleared from the cargo box) for the
last barge in that tow.

 

(c)                                  Demurrage Accounts For Mill Creek, Ghent,
Jefferson County Riverport, and Trimble County Limestone. Carrier shall maintain
separate unloading demurrage accounts for Mill Creek, Ghent, Jefferson County
Riverport, and Trimble County Limestone, in which one (1) credit shall be
entered for each day the Actual Unloading Days for a barge are less than four
(4) days for that barge, and in which one (1) debit shall be entered for each
day the Actual Unloading Days for a barge exceed four (4) days for that barge.
Separate demurrage accounts for coal and limestone shall be kept at Mill Creek,
Ghent and Trimble County.

 

At the end of each month during the Term of this Agreement, the demurrage
accounts shall be balanced and settled for that period (hereinafter called
“Accounting Period”) by canceling one (1) debit with one (1) credit in each
demurrage account and by the payment by Buyer to Carrier of one hundred and
fifty dollars ($150), subject to the same adjustments set forth in
subsection 7(b), for each such demurrage debit not so canceled. In the event the
total credits exceed the total debits in the account at the end of any
Accounting Period, such excess credits shall be canceled and shall not carry
over to the next Accounting Period. At Buyer’s request, but not more frequently
than once per month, Carrier shall send Buyer a summary of the current demurrage
accounts.

 

15

--------------------------------------------------------------------------------


 

(d)                                 Demurrage Accounts For Trimble County Coal
and Cane Run. Carrier shall maintain unloading demurrage accounts for Trimble
County coal and Cane Run, in which Buyer will receive one (1) credit for each
hour the “Actual Unloading Hours” are less than the “Free Unloading Hours” and
one (1) debit shall be entered for each hour the Actual Unloading Hours exceed
the Free Unloading Hours.

 

At the end of each month during the Term of this Agreement, the demurrage
accounts shall be balanced and settled for that one month period (hereinafter
called “Accounting Period”) by canceling one (1) debit with one (1) credit in
each demurrage account and by the payment by Buyer to Carrier of two hundred and
twenty-five dollars ($225), subject to the same adjustments set forth in
subsection 7(b), for each such demurrage debit not so canceled.  In the event
the total credits exceed the total debits in the account at the end of any
Accounting Period, such excess credits shall be canceled and shall not carry
over to the next Accounting Period. At Buyer’s request, but not more frequently
than once per month, Carrier shall send Buyer a summary of the current demurrage
accounts.

 

9.                                      Payment.

 

The method of determining the weight of the Cargo for the purpose of calculating
payment to the Carrier hereunder shall be the same method used for the purpose
of calculating payment to the Cargo set forth in Buyer’s various coal supply and
limestone agreements. For all tons of Cargo unloaded pursuant to the provisions
of Section 4, between the first (1st) and fifteenth (15th) days of any calendar
month, Buyer shall make payment to Carrier for the transportation of such tons
of Cargo, between each loading point and each delivery point, by the
twenty-fifth (25th) of such month of transportation. If the twenty-fifth (25th)
is not a regular workday, payment shall be made on the next regular workday.
Within approximately fifteen (15) days after the end of each calendar month,
Buyer shall provide to

 

16

--------------------------------------------------------------------------------


 

Carrier the number of tons of Cargo transported between each loading point and
each delivery point during such calendar month under this Agreement. On the
basis of this quantity information, Carrier shall submit an invoice to Buyer for
receipt by Buyer on or before the twentieth (20th) of the month. Buyer shall
make payment of such invoice (less the payment made for the tons of Cargo
transported between the first (1st) of the month and the fifteenth (15th) of the
month) by the twenty-fifth (25th) of the month following delivery. If the
twenty-fifth (25th) is not a regular workday, payment shall be made on the next
regular workday. Two (2) invoices will be sent to Buyer. The invoice for
Louisville Gas and Electric will be sent to the following address:

 

Louisville Gas and Electric Company P.O. Box 32010

Louisville, Kentucky 40232

Attn: Manager, LG&E/KU Fuels

 

The invoice for Kentucky Utilities will be sent to the following address:

 

Kentucky Utilities Company

P.O. Box 32010

Louisville, Kentucky 40232

Attn: Manager, LG&E/KU Fuels

 

10.                               Indemnification.

 

The parties agree to defend, indemnify and hold harmless each other from any
claim, demand, suit, loss, cost or expense or any damage which may be asserted,
claimed or recovered against or from one of them by reason of any damage to
property, including property of others, or injury, including death, sustained by
any person or persons whomsoever to the extent such damage, injury or death
arises out of any act or omission by the offending party, its officers,
employees or parties engaged by it, in its performance of this agreement.
Neither party shall be liable to the other party for consequential, punitive, or

 

17

--------------------------------------------------------------------------------


 

exemplary damages.

 

11.                               Insurance. At all times, the Carrier will
carry and maintain at its own cost (a) protection and indemnity insurance,
including tower’s liability, collision liability, and wharfinger’s liability, in
the amount of at least five (5) million dollars per occurrence and (b) cargo
insurance which shall fully insure the Cargo at the then current cost of that
Cargo to Buyer, and (c) pollution insurance in the amount of at least five (5)
million dollars. Certificates of insurance satisfactory in form to Buyer and
signed by the Carrier’s insurer shall be supplied by the Carrier to Buyer
evidencing that the above insurance is in force and that not less than thirty
(30) calendar days written notice will be given to Buyer prior to any
cancellation or material reduction in coverage under the policies. The
Contractor shall cause its insurer to name Buyer as an additional named insured,
and waive all subrogation rights against Buyer for all losses or claims arising
from performance hereunder. Evidence of Buyer’s status as an additional insured,
a statement that such status shall not prejudice any rights to which Buyer would
have been entitled were Buyer not an additional insured, and evidence of such
waiver of subrogation satisfactory in form and substance to Buyer shall be
exhibited in the Certificate of Insurance mentioned above. Carrier’s liability
shall not be limited to its insurance coverage.

 

12.                               Termination. If either party hereto commits a
material breach of any of its obligations under this Agreement at any time, then
the other party has the right to give written notice describing such breach and
stating its intention to terminate the Agreement no sooner than 30 days after
the date of the notice (the “Notice Period”). If such material breach is curable
and the breaching party cures such material breach within the Notice Period,
then the Agreement shall not be terminated due to such material breach. If such
material breach is not curable or the breaching party fails to cure such
material breach within the

 

18

--------------------------------------------------------------------------------


 

Notice Period, then this Agreement shall terminate at the end of the Notice
Period in addition to all the other rights and remedies available to the
aggrieved party under this Agreement and at law and in equity.

 

13.                               Force Majeure. If either party hereto is
delayed in or prevented from performing any of its obligations under this
Agreement due to acts of God, war, riots, civil insurrection, acts of the public
enemy, strikes, lockouts, fires, floods, or earthquakes, equipment breakdowns,
or other causes beyond the reasonable control of the affected party, then the
obligations of both parties hereto shall be suspended to the extent made
necessary by such event provided that such party gives written notice to the
other party as promptly as practicable of the nature and probable duration of
the force majeure event. The party declaring force majeure shall exercise due
diligence to avoid and shorten the force majeure event and will keep the other
party advised as to the continuance of the force majeure event. Services not
provided during any force majeure period shall be made up within a reasonable
time at the option of Buyer. If a force majeure event affects a material portion
of the services hereunder for more than twenty (20) days, the party not claiming
force majeure may terminate the contract by forwarding written notice to the
claiming party. If the force majeure event claimed by Carrier is industry-wide,
Buyer may not terminate this Agreement unless Buyer can obtain alternate river
transportation services from another provider.

 

14.                               This section intentionally left blank.

 

15.                               Independent Contractor. Nothing in this
Agreement shall be deemed to make the Carrier or any of the Carrier’s employers
or agents the representative, agent, or employee of Buyer. The Carrier shall be
an independent contractor and shall have responsibility for and control over the
details and means for performance under this Agreement. Anything in this
Agreement which may appear to give Buyer the right to direct the Carrier as to
the details of

 

19

--------------------------------------------------------------------------------


 

its performance hereunder or to exercise a measure of control over the Carrier
means that the Carrier shall be subject to the desires of Buyer only in the
results achieved.

 

16.                               Equal Employment Opportunity.  To the extent
applicable, Carrier shall comply with all of the following provisions which are
incorporated herein by reference:  Equal Opportunity regulations set forth in 41
CRF §60-1.4(a) and (c) prohibiting discrimination against any employee or
applicant for employment because of race, color, religion, sex, or national
origin; Vietnam Era Veterans Readjustment Assistance Act regulations set forth
in 41 CFR § 60-250.4 relating to the employment and advancement of disabled
veterans and veterans of the Vietnam Era; Rehabilitation Act regulations set
forth in 41 CFR § 60-741.4 relating to the employment and advancement of
qualified disabled employees and applicants for employment; the clause known as
“Utilization of Small Business Concerns and Small Business Concerns Owned and
Controlled by Socially and Economically Disadvantaged Individuals” set forth in
15 USC § 637(d)(3); and subcontracting plan requirements set forth in 15 USC
§ 637(d).

 

17.                               Miscellaneous

 

(a)                                  This Agreement shall be governed by the
subject to the law of the Commonwealth of Kentucky (excluding its conflicts
laws).

 

(b)                                 All notices respecting this Agreement shall
be in writing and shall be addressed as follows:

 

 

If to LG&E:

Louisville Gas and Electric Company

 

 

P.O. Box 32010

 

 

Louisville, Kentucky 40232

 

 

Attn: Director Corporate Fuels and By Products

 

 

 

 

 

 

 

If to KU:

Kentucky Utilities

 

 

P.O. Box 32010

 

 

Louisville, Kentucky 40232

 

 

Attn: Director Corporate Fuels and By Products

 

20

--------------------------------------------------------------------------------


 

 

If to Carrier:

Crounse Corporation

 

 

2626 Broadway

 

 

Paducah, Kentucky 42001

 

 

Attn: President

 

(c)                                  Attorneys’ Fees and Costs. If a dispute
arises under this Agreement, the prevailing party shall be entitled to recover
attorney’s fees and other costs from the nonprevailing party.

 

(d)                                 Entire Agreement. This Agreement contains
the entire agreement between the parties respecting the subject matter hereof
and supersedes all prior or contemporaneous oral or written statements,
understandings, and agreements.

 

(e)                                  Headings. The paragraph headings appearing
in this Agreement are for convenience only and shall not affect the meaning or
interpretation of this Agreement.

 

provision of this agreement, or to take advantage of any rights hereunder, shall
not be construed as a waiver of such provision or right.

 

(f)                                    Waiver. The failure of either party to
insist on strict performance of any provision of this agreement, or to take
advantage of any rights hereunder, stall not be construed as a waiver of such
provision or right.

 

(g)                                 Remedies Cumulative. Remedies provided under
this Agreement shall be cumulative and in addition to other remedies provided
under this Agreement or by law or in equity.

 

(h)                                 Severability. If any provision of this
Agreement is found contrary to law or unenforceable by any court of law, the
remaining provisions shall be severable and enforceable in accordance with their
terms, unless such unlawful or unenforceable provision is material to the
transactions contemplated hereby, in which case the parties shall negotiate in
good faith a substitute provision.

 

(i)                                     Binding Effect. This Agreement shall
bind and inure to the benefit of the

 

21

--------------------------------------------------------------------------------


 

parties and their successors and assigns.

 

(j)                                     Assignment.

 

(i)                                     Carrier shall not, without Buyer’s prior
written consent, which consent may be withheld in Buyer’s sole opinion, make any
assignment, subcontracting or transfer of this Agreement by operation of law or
otherwise, including without limitation any assignment or transfer as security
for any obligation, and shall not assign or transfer the performance of or right
or duty to perform any obligation of Carrier hereunder; provided, however, that
Carrier may assign the right to receive payments directly from Buyer to a lender
as part of any accounts receivable financing or other revolving credit
arrangement which Carrier may have now or at any time during the Term of this
Agreement, and provided further, that Buyer shall consider consenting to an
assignment to an affiliate of Carrier. Buyer shall not unreasonably withhold its
consent to an assignment to an affiliate of Carrier, provided: (a) the
affiliate’s balance sheet, financial statement, and business experience and
capability are comparable to Carrier’s, (b) the majority ownership of the
affiliate is comparable to Carrier’s, and (c) Carrier receives Buyer’s prior
written approval for the transfer.

 

(ii)                                  Buyer shall not, without Carrier’s prior
written consent, which consent shall not be unreasonably withheld, assign this
Agreement or any right for the performance of or right or duty to perform any
obligation of Buyer hereunder; except that, without such consent, Buyer may
assign this Agreement in connection with a transfer by Buyer of all or a
majority interest in the Buyer’s generating station that is the recipient of the
coal to be delivered hereunder, or as part of a merger or consolidation
involving Buyer.

 

(iii)                               In the event of an assignment or transfer
contrary to the provisions of this section, the non-assigning party may
terminate this Agreement immediately.

 

(k)                                  Amendments. Except as otherwise provided
herein, this Agreement may not be amended, supplemented or otherwise modified
except by written instrument signed by both parties hereto.

 

The parties hereto have executed this Agreement effective as of the date first
written above but actually on the dates set forth below.

 

LOUISVILLE GAS AND ELECTRIC COMPANY

CROUNSE CORPORATION

 

 

 

22

--------------------------------------------------------------------------------


 

 

KENTUCKY UTILITIES COMPANY

 

 

 

 

 

 

 

 

 

 

 

By:

/s/   Victor A. Staffieri

 

 

 

 

Title: Chief Executive Officer

 

 

 

Date: 8/21/02

 

 

 

 

Appendix A to Barging Agreement

 

Some specific minimum safety procedures are set forth below. This list in no way
limits Carrier’s obligation to act safely at all times in its performance under
this Agreement and to bear sole responsibility therefor. Additionally, while on
Buyer’s property, Carrier will comply with Buyer’s safety rules for contractors.

 

1.                                       Notice of Barge Transactions

 

At Mill Creek, Cane Run, Trimble County, and Ghent, the Carrier will notify
Buyer of any barge transaction as follows. The Carrier first will attempt to
notify Buyer’s guard service at the loading dock by way of the marine radio
located at the Guard House. If the Carrier is unable to contact the guard
service, the Carrier will notify the plant shift supervisor. If the Carrier is
unable to notify the plant shift supervisor, the Carrier will notify the
material handling supervisor. The Carrier shall not leave the barges until one
of the Buyer’s employees or agents set forth above has been notified.

 

2.                                       Location of Barges

 

At all times, the Carrier further will be prepared to, and upon request by

 

23

--------------------------------------------------------------------------------


 

Buyer will, immediately state the location of any barge destined for Buyer and
in the care and custody of Carrier from the time that Buyer requests barge
placement at a holding point to the time that Carrier delivers the barges.

 

3.                                       Mooring

 

(a)                                  All barges that are moored at all
destinations and are to be left at the plant site shall be moored using both the
normal leaving lines supplied with each barge and a two inch (2”) fleeting line
that is attached to each cell.

 

(b)                                 Life preservers shall be worn by everyone
working on the barges.

 

(c)                                  For Trimble County and Cane Run, barges
generally will be standby unloaded as stated in Section 4 of this Agreement.
When circumstances dictate that barges will be moored at Trimble County, the
maximum number of barges to be moored in the coal area is thirty (30) and in the
limestone area is eighteen (18). Barges will be moored no more than three (3)
abreast during rising river, falling river, high water, or icy conditions
without a towboat in attendance.

 

(d)                                 For Mill Creek, the maximum number of barges
that can be moored without a harbor boat in attendance is thirty-two (32).
Barges shall not be moored wider than five (5) abreast under any conditions.

 

(e)                                  For Ghent, the maximum number of barges
that can be moored without a harbor boat in attendance is thirty-two (32).

 

4.                                       Riverport

 

For barges destined for the Riverport, the Carrier will comply with all
requirements and procedures established by the Riverport pertaining to the
Carrier’s performance hereunder.

 

24

--------------------------------------------------------------------------------


 

5.                                       Breakaway and Loose Barnes

 

If at any time and for any reason any barge breaks away from the dock or becomes
loose, Carrier immediately will assist and cooperate in retrieving or securing
such barge upon becoming aware of the situation.

 

25

--------------------------------------------------------------------------------